         Case
          Case1:20-cr-00132-PAC
               1:20-cr-00132-PAC Document
                                  Document23-1
                                           26 Filed
                                               Filed06/26/20
                                                     06/25/20 Page
                                                               Page11ofof44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                           Protective Order

                 v.                                                                20 Cr. 132 (PAC)

 CALVIN PULLIAM and
 MORRIS TOOMER,

                             Defendants.



        Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

        1. Disclosure Material. The Government has made and will make disclosure to the

defendants of documents, objects, and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy and confidentiality of individuals;

(ii) would risk prejudicial pretrial publicity if publicly disseminated; and (iii) that is not authorized

to be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        2. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties
         Case
          Case1:20-cr-00132-PAC
               1:20-cr-00132-PAC Document
                                  Document23-1
                                           26 Filed
                                               Filed06/26/20
                                                     06/25/20 Page
                                                               Page22ofof44



hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

        3. Disclosure material may be disclosed by counsel to:

              a. Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

                 retained by counsel, as needed for purposes of defending this action; or

              b. Prospective witnesses for purposes of defending this action.

        4. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from the defendants incident to their arrests, pursuant to a

judicially authorized search warrant. Upon consent of all counsel, the Government is authorized

to disclose to counsel for the defendants, for use solely as permitted herein, the entirety of such

seized ESI as the Government believes may contain disclosure material (“the seized ESI disclosure

material”).     The defendants, defense counsel, and personnel for whose conduct counsel is

responsible, i.e., personnel employed by or retained by counsel, may review the seized ESI

disclosure material to identify items pertinent to the defense. They shall not further disseminate or


                                                   2
            Case
             Case1:20-cr-00132-PAC
                  1:20-cr-00132-PAC Document
                                     Document23-1
                                              26 Filed
                                                  Filed06/26/20
                                                        06/25/20 Page
                                                                  Page33ofof44



disclose any portion of the seized ESI disclosure material except as otherwise set forth under this

Order.

         7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

         8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

         9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                      Retention of Jurisdiction
         10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.




                                                  3
       Case
        Case1:20-cr-00132-PAC
             1:20-cr-00132-PAC Document
                                Document23-1
                                         26 Filed
                                             Filed06/26/20
                                                   06/25/20 Page
                                                             Page44ofof44




AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________               Date: ____6/25/2020___________
    Juliana N. Murray
    Assistant United States Attorney


   __/s/ Esere Onaodowan           ____         Date: ____6/25/2020___________
   Esere Joy Onaodowan, Esq.
   Counsel for Morris Toomer


   __/s/ Sean Hecker______________              Date: ____6/25/2020___________
   Sean Hecker, Esq.
   Counsel for Calvin Pulliam


SO ORDERED:

Dated: New York, New York
       June
       _____26__, 2020


                                          ______________________________________
                                          THE HONORABLE PAUL A. CROTTY
                                          UNITED STATES DISTRICT JUDGE




                                          4
